Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

Endocardial Solutions, Inc.
1350 Energy Lane, Suite 110
St. Paul, Minnesota 55108

 

The undersigned (the “Investor”), hereby confirms its agreement with you as
follows:

 

1.                                      This Stock Purchase Agreement (the
“Agreement”) is made as of the date set forth below among Endocardial Solutions,
Inc., a Delaware corporation (the “Company”), and the Investor.

 

2.                                      The Company has authorized the sale and
issuance of up to 1,600,000 shares (the “Shares”) of common stock of the
Company, $.01 par value per share (the “Common Stock”), to certain investors in
a private placement (the “Offering”).

 

3.                                      The Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor               Shares at a purchase price of $4.25 per Share, or
an aggregate purchase price of $                                     , pursuant
to the Terms and Conditions for Purchase of Shares attached hereto as Annex I
and incorporated herein by this reference as if fully set forth herein.  Unless
otherwise requested by the Investor in Exhibit A, certificates representing the
Shares purchased by the Investor will be registered in the Investor’s name and
address as set forth below.

 

4.                                      The Investor represents that, except as
set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or its affiliates, (b)
neither it, nor any group of which it is a member or to which it is related,
beneficially owns (including the right to acquire or vote) any securities of the
Company and (c) it has no direct or indirect affiliation or association with any
National Association of Securities Dealers, Inc. (“NASD”) member.  Exceptions:

 

 

(If no exceptions, write “none.”  If left blank, response will be deemed to be
“none.”)

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

 

Dated as of:  August 20, 2003 and August 25, 2003

 

 

 

 

 

“INVESTOR”

 

 

 

 

 

By:

 

 

Print Name:

 

 

Title:

 

 

Address:

 

 

 

AGREED AND ACCEPTED:

 

Endocardial Solutions, Inc.

 

 

 

By:

 

 

Title:

 

 

 

1

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

 

1.                                      Agreement to Sell and Purchase the
Shares; Subscription Date.

 

1.1                               Purchase and Sale.  At the Closing (as defined
in Section 2), the Company will sell to the Investor, and the Investor will
purchase from the Company, upon the terms and conditions hereinafter set forth,
the number of Shares set forth in paragraph 3 of the Stock Purchase Agreement to
which these Terms and Conditions for Purchase of Shares are attached as Annex I
and at the purchase price set forth in such paragraph.

 

1.2                               Other Investors.  As part of the Offering, the
Company proposes to also enter into a Stock Purchase Agreement with certain
other investors (the “Other Investors”), and the Company expects to complete
sales of Shares to them.  (The Investor and the Other Investors are hereinafter
sometimes collectively referred to as the “Investors,” and this Agreement and
the Stock Purchase Agreements executed by the Other Investors are hereinafter
sometimes collectively referred to as the “Agreements.”)  The Company may accept
executed Agreements from Investors for the purchase of Shares commencing upon
the date on which the Company provides the Investors with the proposed purchase
price per Share and concluding upon the date (the “Subscription Date”) on which
the Company has notified U.S. Bancorp Piper Jaffray Inc. (in its capacity as
placement agent for the Shares, the “Placement Agent”) in writing that it is no
longer accepting Agreements for the purchase of Shares in the Offering (which
shall not be later than the Closing Date).  Each Investor must complete the
Stock Purchase Agreement, the Stock Certificate Questionnaire (attached as
Exhibit A hereto) and the Investor Questionnaire (attached as Exhibit B hereto)
in order to purchase Shares in the Offering.

 

1.3                               Placement Agent Fee.  Investor acknowledges
that the Company intends to pay the Placement Agent a fee in respect of the sale
of Shares to the Investor.

 

The Company shall indemnify and hold harmless the Investor from and against all
fees, commissions or other payments owing by the Company to the Placement Agent
or any other person or firm acting on behalf of the Company hereunder.

 

2.                                      Delivery of the Shares at Closing.  The
completion of the purchase and sale of the Shares (the “Closing”) shall occur at
a place and time, no later than August 22, 2003 (the “Closing Date”), to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent.  At the Closing, the Company
shall deliver to the Investor one or more stock certificates representing the
number of Shares set forth in paragraph 3  of the Stock Purchase Agreement, each
such certificate to be registered in the name of the Investor or, if so
indicated on the Stock Certificate Questionnaire attached hereto as Exhibit A,
in the name of a nominee designated by the Investor provided that, if requested
by the Investor, stock certificates representing such Shares shall be delivered
in escrow to such Investor’s agent prior to the Closing, to be held until the
completion of the Closing.  In addition, on or prior to the Closing Date, the
Company shall cause counsel to the Company to deliver to the Investors a legal
opinion substantially in the form attached hereto as Exhibit D.

 

The Company’s obligation to issue and sell the Shares to the Investor shall be
subject to the following conditions, any one or more of which may be waived by
the Company: (a) receipt by the Company of a certified bank check or wire
transfer of funds in the full amount of the purchase price for the Shares being
purchased hereunder as set forth in paragraph 3 of the Stock Purchase Agreement;
(b) completion of purchases and sales under the Agreements with the Other
Investors of not less than            shares of Common Stock; and (c) the
accuracy of the representations and warranties made by the Investors and the
fulfillment of those undertakings of the Investors to be fulfilled prior to the
Closing.

 

The Investor’s obligation to purchase the Shares shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(a) the completion by the Company of the purchase and sale to the Investor and
the Other Investors, on the Closing Date, of not less than
                          (             ) shares of Common

 

2

--------------------------------------------------------------------------------


 

Stock; (b) evidence satisfactory to the Investor that the Shares have been
issued to the Investor (which may be in the form of a facsimile transmission of
a copy of the certificate representing the Shares); (c) the delivery to the
Investor by counsel to the Company of a legal opinion in the form attached
hereto as Exhibit D; (d) the representations and warranties of the Company
contained in Section 3 being true and correct on and as of such Closing with the
same effect as though such representations and warranties had been made on and
as of the date of such Closing; (e) the absence of any order, writ, injunction,
judgment or decree that questions the validity of the Agreements or the right of
the Company to enter into such Agreements or to consummate the transactions
contemplated hereby and thereby; and (f) the delivery to the Investor by the
Secretary or Assistant Secretary of the Company of a certificate stating that
the condition specified in part (d) of this paragraph has been fulfilled.

 

3.                                      Representations, Warranties and
Covenants of the Company.  Except as otherwise described in the Company’s Annual
Report on Form 10-K for the year ended December 31, 2002 (and any amendments
thereto filed prior to the date hereof), the Company’s Proxy Statement for its
2003 Annual Meeting of Stockholders, or the Company’s Quarterly Reports on Form
10-Q for the quarters ended March 31, 2003 and June 30, 2003 (and any amendments
thereto filed prior to the date hereof) or any of the Company’s Current Reports
on Form 8-K filed since January 1, 2003 (collectively, the “SEC Reports”), the
Company hereby represents and warrants to, and covenants with, the Investor as
of the date hereof and the Closing Date, as follows:

 

3.1                               Organization.  Each of the Company and its
Subsidiaries (as defined in Rule 405 under the Securities Act, as amended (the
“Securities Act”)) is duly incorporated and validly existing in good standing
under the laws of the jurisdiction of its incorporation.  Each of the Company
and its Subsidiaries has full power and authority to own, operate and occupy its
properties and to conduct its business as presently conducted and is registered
or qualified to do business and in good standing in each jurisdiction in which
it owns or leases property or transacts business and where the failure to be so
qualified would have a material adverse effect upon the Company and its
Subsidiaries taken as a whole, or the business, financial condition, properties,
operations or assets of the Company and its Subsidiaries taken as a whole, or
the Company’s ability to perform its obligations under the Agreements (“Material
Adverse Effect”), and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing, or seeking to revoke, limit or curtail, such
power and authority or qualification.

 

3.2                               Due Authorization.  The Company has all
requisite power and authority to execute, deliver and perform its obligations
under the Agreements, and the Agreements have been duly authorized and validly
executed and delivered by the Company and constitute legal, valid and binding
agreements of the Company enforceable against the Company in accordance with
their terms, except as rights to indemnity and contribution may be limited by
state or federal securities laws or the public policy underlying such laws,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

3.3                               Non-Contravention.  The execution and delivery
of the Agreements, the issuance and sale of the Shares to be sold by the Company
under the Agreements, the fulfillment of the terms of the Agreements and the
consummation of the transactions contemplated thereby will not (A) result in
conflict with or constitute a violation of, or default (with the passage of time
or otherwise) under, (i) any bond, debenture, note or other evidence of
indebtedness, or any lease, contract, indenture, mortgage, deed of trust, loan
agreement, joint venture or other agreement or instrument to which the Company
or any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries or their respective properties are bound, where such conflict,
violation or default is reasonably expected to result in a Material Adverse
Effect, (ii) the certificate of incorporation, by-laws or other organizational
documents of the Company or any of its Subsidiaries, or (iii) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority binding upon the Company or any of its
Subsidiaries or their respective properties, where such conflict, violation or
default is likely to result in a Material Adverse Effect or (B) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or any of its Subsidiaries or an acceleration of indebtedness pursuant
to any obligation, agreement or condition contained in any material bond,
debenture, note or any other evidence of indebtedness or any material indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which any of them is bound
or to which any of the property or assets of the Company or any of its
Subsidiaries is subject.  No consent,

 

3

--------------------------------------------------------------------------------


 

approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body in the United States is required for the execution and delivery of the
Agreements by the Company and the valid issuance or sale of the Shares by the
Company pursuant to the Agreements, other than such as have been made or
obtained, and except for any filings required to be made under federal or state
securities laws.

 

3.4                               Capitalization.  The outstanding capital stock
of the Company as of June 30, 2003 is as described in the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2003.  The Company has not
issued any capital stock since June 30, 2003 other than pursuant to (i) the
exercise of employee stock options under the stock option plans disclosed in the
SEC Reports and (ii) the exercise of rights under the Company’s Employee Stock
Purchase Plan disclosed in the SEC Reports.  The Shares to be sold pursuant to
the Agreements have been duly authorized, and when issued and paid for in
accordance with the terms of the Agreements, will be duly and validly issued,
fully paid and nonassessable.  The outstanding shares of capital stock of the
Company have been duly and validly issued and are fully paid and nonassessable,
have been issued in compliance with the registration requirements of federal and
state securities laws, and were not issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except for options
issued under the Company’s stock option plans, warrants outstanding as described
in the SEC Reports and rights under the Company’s Employee Stock Purchase Plan
or Rights Agreement with Wells Fargo Bank Minnesota (formerly Norwest Bank
Minnesota) as Rights Agent, there are no outstanding rights (including, without
limitation, preemptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any unissued shares of capital stock or
other equity interest in the Company, or any contract, commitment, agreement,
understanding or arrangement of any kind, in either case to which the Company is
a party and providing for the issuance or sale of any capital stock of the
Company, any such convertible or exchangeable securities or any such rights,
warrants or options.  Without limiting the foregoing, no preemptive right,
co-sale right, registration right, right of first refusal or other similar right
exists with respect to the issuance and sale of the Shares, except as provided
in the Agreements.  There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Common Stock to which the Company
is a party.  Other than one share held by the Chief Executive Officer of the
Company for compliance with local law, the Company owns the entire equity
interest in the Subsidiaries, free and clear of any pledge, lien, security
interest, encumbrance, claim or equitable interest.

 

3.5                               Legal Proceedings.  There is no material legal
or governmental proceeding pending, or to the knowledge of the Company,
threatened, to which the Company or any of its Subsidiaries is a party or of
which the business or property of the Company or any of its Subsidiaries is
subject that is required to be disclosed and that is not so disclosed in the SEC
Reports.  Neither the Company nor any of its Subsidiaries is a party to the
provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other government body which is material to the
business or operation of the Company and its Subsidiaries, taken as a whole.

 

3.6                               No Violations.  Neither the Company nor any of
its Subsidiaries is in violation of its certificate of incorporation, bylaws or
other organizational documents, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or any of its Subsidiaries, which
violation, individually or in the aggregate, is reasonably likely to have a
Material Adverse Effect, nor is the Company or any of its Subsidiaries in
default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in the performance of any bond,
debenture, note or any other evidence of indebtedness or any indenture,
mortgage, deed of trust or any other material agreement or instrument to which
the Company or any of its Subsidiaries is a party or by which the Company or any
of its Subsidiaries is bound or by which the property of the Company or any of
its Subsidiaries is bound, which default is reasonably likely to have a Material
Adverse Effect.

 

3.7                               Governmental Permits, Etc.  With the exception
of the matters which are dealt with separately in Sections 3.1, 3.11, 3.12 and
3.21, each of the Company and its Subsidiaries has all necessary franchises,
licenses, certificates and other authorizations from any foreign, federal, state
or local government or governmental agency, department or body that are
currently necessary for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to currently
possess such franchises, licenses, certificates and other authorizations is not
reasonably be expected to have a Material Adverse Effect.

 

4

--------------------------------------------------------------------------------


 

3.8                               Intellectual Property.

 

(a)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, (i) each of the Company and its
Subsidiaries has ownership of, or a license or other legal right to use, all
patents, copyrights, trade secrets, trademarks, customer lists, designs,
manufacturing or other processes, computer software, systems, data compilation,
research results or other proprietary rights used in the business of the Company
or its Subsidiaries (collectively, “Intellectual Property”) and (ii) all of the
Intellectual Property owned by the Company or its Subsidiaries consisting of
patents, registered trademarks and registered copyrights have been duly
registered in, filed in or issued by the United States Patent and Trademark
Office, the United States Register of Copyrights or the corresponding offices of
other jurisdictions and have been maintained and renewed in accordance with all
applicable provisions of law and administrative regulations in the United States
and/or such other jurisdictions.

 

(b)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, all material licenses or other
material agreements under which (i) the Company or any of its Subsidiaries
employs rights in Intellectual Property, or (ii) the Company or any of its
Subsidiaries has granted rights to others in Intellectual Property owned or
licensed by the Company or any of its Subsidiaries, are in full force and
effect, and there is no default by the Company or any of its Subsidiaries with
respect thereto.

 

(c)                                  The Company believes that it has taken all
steps reasonably required in accordance with sound business practice and
business judgment to establish and preserve the Company’s ownership of all
material Intellectual Property owned by the Company or its Subsidiaries.

 

(d)                                  Except for matters which are not reasonably
likely to have a Material Adverse Effect, to the knowledge of the Company, (i)
the present business, activities and products of the Company and its
Subsidiaries do not infringe any intellectual property of any other person; (ii)
neither the Company nor any of its Subsidiaries is making unauthorized use of
any confidential information or trade secrets of any person; and (iii) the
activities of any of the employees on behalf of the Company or any of its
Subsidiaries do not violate any agreements or arrangements related to
confidential information or trade secrets of persons other than the Company or
its Subsidiaries or restricting any such employee’s engagement in business
activities of any nature.

 

(e)                                  No proceedings are pending, or to the
knowledge of the Company, threatened, which challenge the rights of the Company
or any of its Subsidiaries in respect of the Company’s or any of its
Subsidiaries’ right to the use of the Intellectual Property, except for matters
which are not reasonably likely to have a Material Adverse Effect.

 

3.9                               Financial Statements.  The consolidated
financial statements of the Company and the related notes contained in the SEC
Reports present fairly and accurately in all material respects, in accordance
with generally accepted accounting principles, the consolidated financial
position of the Company and its Subsidiaries as of the dates indicated, and the
results of their operations, cash flows and the changes in stockholders’ equity
for the periods therein specified, subject, in the case of unaudited financial
statements for interim periods, to normal year-end audit adjustments.  Such
consolidated financial statements (including the related notes) have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods therein specified, except that
unaudited financial statements may not contain all footnotes required by
generally accepted accounting principles.

 

3.10                        No Material Adverse Change.  Except as disclosed in
the SEC Reports or in Section 3.6, since June 30, 2003, there has not been (i) a
change that has had or is reasonably likely to have a Material Adverse Effect,
(ii) any obligation, direct or contingent, that is material to the Company or
any of its Subsidiaries considered as one enterprise, incurred by the Company or
any of its Subsidiaries, except obligations incurred in the ordinary course of
business, (iii) any dividend or distribution of any kind declared, paid or made
on the capital stock of the Company or any of its Subsidiaries, or (iv) any loss
or damage (whether or not insured) to the physical property of the Company or
any of its Subsidiaries which has been sustained which has a Material Adverse
Effect.

 

5

--------------------------------------------------------------------------------


 

3.11                        Nasdaq Compliance.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and is listed on the Nasdaq National Market (the
“Nasdaq Stock Market”), and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the Nasdaq Stock Market.  The issuance of the Shares does not require
shareholder approval, including, without limitation, pursuant to the Nasdaq
Marketplace Rules.

 

3.12                        Reporting Status.  The Company has timely made all
filings required under the Exchange Act during the 12 months preceding the date
of this Agreement, and all of those documents complied in all material respects
with the Securities and Exchange Commission’s (the “SEC”) requirements as of
their respective filing dates, and the information contained therein as of the
respective dates thereof did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein in light of the circumstances under which they were
made not misleading.  The Company is currently eligible to register the resale
of Common Stock in a secondary offering on a registration statement on Form S-3
under the Securities Act.

 

3.13                        No Manipulation of Stock.  The Company has not taken
and will not, in violation of applicable law, take any action outside the
ordinary course of business designed to or that might reasonably be expected to
cause or result in unlawful manipulation of the price of the Common Stock to
facilitate the sale or resale of the Shares.

 

3.14                        Accountants.  Ernst & Young LLP, who expressed their
opinion with respect to the consolidated financial statements to be incorporated
by reference from the Company’s Annual Report on Form 10-K for the year ended
December 31, 2002 into the Registration Statement (as defined below) and the
prospectus which forms a part thereof (the “Prospectus”), have advised the
Company that they are, and to the knowledge of the Company they are, independent
accountants as required by the Securities Act and the rules and regulations
promulgated thereunder (the “Rules and Regulations”).

 

3.15                        Contracts.  Except for matters which are not
reasonably likely to have a Material Adverse Effect, the contracts listed as
exhibits to the SEC Reports that are material to the Company, other than those
contracts that are substantially or fully performed or expired by their terms,
are in full force and effect on the date hereof, and none of the Company, its
Subsidiaries nor, to the Company’s knowledge, any other party to such contracts
is in breach of or default under any of such contracts.

 

3.16                        Taxes.  Except for matters which are not reasonably
expected to have a Material Adverse Effect, the Company has filed all necessary
federal, state and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and the Company has no knowledge of a
tax deficiency which has been asserted or threatened against the Company.

 

3.17                        Transfer Taxes.  On the Closing Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Shares hereunder will be, or
will have been, fully paid or provided for by the Company and the Company will
have complied with all laws imposing such taxes.

 

3.18                        Investment Company.  The Company is not an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for an investment company, within the meaning of the Investment
Company Act of 1940, as amended.

 

3.19                        Insurance.  The Company and its Subsidiaries
maintain insurance of the types and in the amounts that the Company reasonably
believes is adequate for their businesses, including, but not limited to,
insurance covering real and personal property owned or leased by the Company and
its Subsidiaries against theft, damage, destruction, acts of vandalism and all
other risks customarily insured against by similarly situated companies, all of
which insurance is in full force and effect.

 

6

--------------------------------------------------------------------------------


 

3.20                        Offering Materials.  The Company has not in the past
nor will it hereafter take any action to sell, offer for sale or solicit offers
to buy any securities of the Company which would bring the offer or sale of the
Shares as contemplated by this Agreement within the provisions of Section 5 of
the Securities Act.

 

3.21                        Listing.  The Company shall comply with all
requirements of the NASD with respect to the issuance of the Shares and the
prompt listing thereof on the Nasdaq Stock Market, as well as the continued
maintenance of such listing.

 

3.22                        Related Party Transactions.  Except as disclosed in
the SEC Reports, no transaction has occurred between or among the Company, or
any of its Subsidiaries and their affiliates, officers or directors or any
affiliate or affiliates of any such officer or director that with the passage of
time will be required to be disclosed pursuant to Section 13, 14 or 15(d) of the
Exchange Act.

 

3.23                        Books and Records.  The books, records and accounts
of the Company and its Subsidiaries accurately and fairly reflect, in reasonable
detail, the transactions in, and dispositions of, the assets of, and the
operations of, the Company and its Subsidiaries.  The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in accordance with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

3.24                        Disclosure.  The Company confirms that neither it
nor any other Person acting on its behalf has provided Investor, or will provide
Investor without Investor’s written consent, with any information that
constitutes or might constitute material, nonpublic information, except the
material terms and conditions of this transaction, including the provisions of
the Agreement, which shall be fully disclosed pursuant to Section 6.6 hereof, or
Suspension Notices pursuant to Section 6.2(c). The Company understands and
confirms that Investor will rely on the foregoing representations in effecting
transactions in securities of the Company.

 

4.                                      Representations, Warranties and
Covenants of the Investor.

 

4.1                               Investor Knowledge and Status.  The Investor,
solely on behalf of itself, represents and warrants to, and covenants with, the
Company that: (i) the Investor is an “accredited investor” as defined in
Regulation D under the Securities Act, is knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to,
investments in securities presenting an investment decision like that involved
in the purchase of the Shares, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares; (ii) the Investor understands that the Shares are
“restricted securities” and have not been registered under the Securities Act
and is acquiring the number of Shares set forth in paragraph 3 of the Stock
Purchase Agreement in the ordinary course of its business and for its own
account for investment only, has no present intention of distributing any of
such Shares and has no arrangement or understanding with any other persons
regarding the distribution of such Shares (this representation and warranty not
constituting a covenant by the Investor to hold the Shares for any minimum
period of time or limiting the Investor’s right to sell Shares at any time
pursuant to the Registration Statement or otherwise); (iii) the Investor will
not, directly or indirectly, offer, sell, pledge, transfer or otherwise dispose
of (or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with the Securities Act, applicable
state securities laws and the respective rules and regulations promulgated
thereunder; (iv) the Investor has answered all questions in paragraph 3 of the
Stock Purchase Agreement and the Investor Questionnaire attached hereto as
Exhibit B for use in preparation of the Registration Statement and the answers
thereto are true and correct as of the date hereof and will be true and correct
as of the Closing Date; (v) the Investor will notify the Company promptly of any
change in any of such information until such time as the Investor has sold all
of its Shares or until the Company is no longer required to keep the
Registration Statement effective; and (vi) the Investor has, in connection with
its decision to purchase the number of Shares set forth in paragraph 3 of the
Stock Purchase Agreement, relied only upon the representations and warranties of
the Company contained herein and all publicly available information

 

7

--------------------------------------------------------------------------------


 

disclosed by the Company.  Investor understands that the issuance of the Shares
to the Investor has not been registered under the Securities Act, or registered
or qualified under any state securities law in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of the Investor’s investment intent as expressed herein and the
information provided in the Investor Questionnaire.

 

4.2                               International Actions.  The Investor
acknowledges, represents and agrees that no action has been or will be taken in
any jurisdiction outside the United States by the Company or the Placement Agent
that would permit an offering of the Shares, or possession or distribution of
offering materials in connection with the issue of the Shares, in any
jurisdiction outside the United States.  If the Investor is located outside the
United States, it has or will take all actions necessary for the sale of the
Shares to comply with all applicable laws and regulations in each foreign
jurisdiction in which it purchases, offers, sells or delivers Shares or has in
its possession or distributes any offering material, in all cases at its own
expense.

 

4.3                               Registration Required.  The Investor hereby
covenants with the Company not to make any sale of the Shares without complying
with the provisions of this Agreement, including Section 6.2 hereof, and without
effectively causing the prospectus delivery requirement under the Securities Act
to be satisfied (unless the Investor is selling such Shares in a transaction not
subject to the prospectus delivery requirement), and the Investor acknowledges
that the certificates evidencing the Shares will be imprinted with a legend that
prohibits their transfer except in accordance therewith.  The Investor
acknowledges that as set forth in, and subject to the provisions of, Section
6.2, there may occasionally be times when the Company, based on the advice of
its counsel, determines that it must suspend the use of the Prospectus forming a
part of the Registration Statement until such time as an amendment to the
Registration Statement has been filed by the Company and declared effective by
the SEC or until the Company has amended or supplemented such Prospectus.

 

4.4                               Power and Authority.  The Investor further
represents and warrants to, and covenants with, the Company that (i) the
Investor has full right, power, authority and capacity to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement, and (ii) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
the indemnification agreements of the Investors herein may be legally
unenforceable.

 

4.5                               Short Positions.  The Investor will not use
any of the Shares acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws.

 

4.6                               No Investment, Tax or Legal Advice.  The
Investor understands that nothing in the SEC Reports, this Agreement, or any
other materials presented to the Investor in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice.  The Investor
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of Shares.

 

4.7                               Confidential Information.  The Investor
covenants that from the date hereof it will maintain in confidence all material
terms and conditions of this transaction and the receipt and content of any
Suspension Notice (as defined in Section 6.2(c)) until such information (a)
becomes generally publicly available other than through a violation of this
provision by the Investor or its agents or (b) is required to be disclosed in
legal proceedings (such as by deposition, interrogatory, request for documents,
subpoena, civil investigation demand, filing with any governmental authority or
similar process); provided, however, that the foregoing obligation is subject to
Investor’s consent to receive such information as provided in Section 3.24;
provided, further, that before making any disclosure in reliance on this Section
4.7, the Investor will give the Company at least 15 days prior written notice
(or such shorter period as required by law) specifying the circumstances giving
rise thereto and will furnish only that portion of the non-public information
which is legally required and will exercise its best efforts to obtain reliable
assurance that confidential treatment will be accorded any non-public
information so furnished.

 

8

--------------------------------------------------------------------------------


 

4.8                               Acknowledgments Regarding Placement Agent. 
The Investor acknowledges that the Placement Agent has acted solely as placement
agent for the Company in connection with the Offering of the Shares by the
Company.

 

5.                                      Survival of Representations, Warranties
and Agreements.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein shall survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.

 

6.                                      Registration of the Shares; Compliance
with the Securities Act.

 

6.1                               Registration Procedures and Expenses.  The
Company shall:

 

(a)                                  subject to receipt of necessary information
from the Investors reasonably requested by the Company, prepare and file with
the SEC, within ten (10) business days after the Closing Date, a registration
statement on Form S-3 (the “Registration Statement”) to enable the resale of the
Shares by the Investors from time to time through the automated quotation system
of the Nasdaq Stock Market or in privately-negotiated transactions, and provide
the Investor at least two (2) business days to review and provide comments to
the Registration Statement before filing with the SEC;

 

(b)                                  use its best efforts, subject to receipt of
necessary information from the Investor reasonably requested by the Company, to
cause the Registration Statement to become effective as soon as practicable, but
in no event later than sixty (60) days after the Registration Statement is filed
by the Company. The Company shall notify each representative of the Investor
listed on the signature page to the Stock Purchase Agreement, if any, of the
effectiveness of the Registration Statement on the day that the SEC declares the
Registration Statement effective.  If the Registration Statement has not been
declared effective by the SEC on or before the date that is 90 days after the
Closing Date (the “Required Effective Date”), the Company shall, on the 91st day
and each 30th day thereafter, make a payment to the Investor as partial
compensation for such delay (the “Late Registration Payments”) equal to 1% of
the purchase price paid for the Shares purchased by the Investor and not
previously sold by the Investor (but in no event to exceed 8% in the aggregate)
until the Registration Statement is declared effective by the SEC. The Late
Registration Payments will be prorated on a daily basis during each 30 day
period and will be paid to the Investor by wire transfer or check within five
business days after the earlier of (i) the end of each 30 day period following
the Required Effective Date or (ii) the effective date of the Registration
Statement;

 

(c)                                  use its best efforts to prepare and file
with the SEC such amendments and supplements to the Registration Statement and
the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement current and effective for a period not exceeding, with
respect to each Investor’s Shares purchased hereunder, the earlier of (i) the
second anniversary of the Closing Date, (ii) the date on which the Investor may
sell all Shares then held by the Investor without restriction by the volume
limitations of Rule 144(e) of the Securities Act or (iii) such time as all
Shares purchased by such Investor in this Offering have been sold pursuant to a
registration statement, and to notify each Investor promptly upon the
Registration Statement and each post-effective amendment thereto, being declared
effective by the SEC;

 

(d)                                  furnish to the Investor with respect to the
Shares registered under the Registration Statement such number of copies of the
Registration Statement, Prospectuses (including supplemental prospectuses) and
preliminary versions of the Prospectus filed with the SEC (“Preliminary
Prospectuses”) in conformity with the requirements of the Securities Act and
such other documents as the Investor may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Shares by
the Investor;

 

(e)                                  file documents required of the Company for
normal blue sky clearance in states specified in writing by the Investor;
provided, however, that the Company shall not be required to qualify to do
business or consent to service of process in any jurisdiction in which it is not
now so qualified or has not so consented;

 

9

--------------------------------------------------------------------------------


 

(f)                                    bear all expenses (other than
underwriting discounts and commissions, if any) in connection with the
procedures in paragraph (a) through (e) of this Section 6.1 and the registration
of the Shares pursuant to the Registration Statement; and

 

(g)                                 advise the Investors, promptly after it
receives notice or obtains knowledge of the issuance of any stop order by the
SEC delaying or suspending the effectiveness of the Registration Statement or of
the initiation of any proceeding for that purpose; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop order or to
obtain its withdrawal at the earliest possible moment if such stop order should
be issued.

 

With a view to making available to the Investor the benefits of Rule 144 (or its
successor rule) and any other rule or regulation of the SEC that may at any time
permit the Investor to sell Shares to the public without registration, the
Company covenants and agrees to:  (i) make and keep public information
available, as those terms are understood and defined in Rule 144, until the
earlier of (A) such date as all of the Investor’s Shares may be resold pursuant
to Rule 144(k) or any other rule of similar effect or (B) such date as all of
the Investor’s Shares shall have been resold; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and under the Exchange Act; and (iii) furnish to the Investor
upon request, as long as the Investor owns any Shares, (A) a written statement
by the Company that it has complied with the reporting requirements of the
Securities Act and the Exchange Act, (B) a copy of the Company’s most recent
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, and (C) such other
information as may be reasonably requested in order to avail the Investor of any
rule or regulation of the SEC that permits the selling of any such Shares
without registration.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 6.1 that the Investor shall furnish to the
Company such information regarding itself, the Shares to be sold by Investor,
and the intended method of disposition of such securities as shall be reasonably
required to effect the registration of the Shares.

 

The Company understands that the Investor disclaims being an underwriter, but
the Investor being deemed an underwriter by the SEC shall not relieve the
Company of any obligations it has hereunder.

 

6.2                               Transfer of Shares After Registration;
Suspension.

 

(a)                                  The Investor agrees that it will not effect
any disposition of the Shares or its right to purchase the Shares that would
constitute a sale within the meaning of the Securities Act other than
transactions exempt from the registration requirements of the Securities Act,
except as contemplated in the Registration Statement referred to in Section 6.1
and as described below, and that it will promptly notify the Company of any
changes in the information set forth in the Registration Statement regarding the
Investor or its plan of distribution.

 

(b)                                  Except in the event that paragraph (c)
below applies, the Company shall: (i) if deemed necessary by the Company,
prepare and file from time to time with the SEC a post-effective amendment to
the Registration Statement or a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that such Registration Statement will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and so that, as thereafter delivered to purchasers of the Shares
being sold thereunder, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; (ii) provide the Investor copies of any
documents filed pursuant to Section 6.2(b)(i); and (iii) upon request, inform
each Investor who so requests that the Company has complied with its obligations
in Section 6.2(b)(i) (or that, if the Company has filed a post-effective
amendment to the Registration Statement which has not yet been declared
effective, the Company will notify the Investor to that effect, will use its
reasonable efforts to secure the effectiveness of such post-effective amendment
as promptly as possible and will promptly notify the Investor pursuant to
Section 6.2(b)(i) hereof when the amendment has become effective).

 

10

--------------------------------------------------------------------------------


 

(c)                                  Subject to paragraph (d) below, in the
event: (i) of any request by the SEC or any other federal or state governmental
authority during the period of effectiveness of the Registration Statement for
amendments or supplements to the Registration Statement or related Prospectus or
for additional information; (ii) of the issuance by the SEC or any other federal
or state governmental authority of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation of any proceeding for
such purpose; or (iv) of any event or circumstance which necessitates the making
of any changes in the Registration Statement or Prospectus, or any document
incorporated or deemed to be incorporated therein by reference, so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading, and that in the case
of the Prospectus, it will not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; then the Company shall promptly deliver a certificate
in writing to the Investor (the “Suspension Notice”) to the effect of the
foregoing (but not including any information which constitutes material
non-public information other than notice that one of the foregoing events has
occurred) and, upon receipt of such Suspension Notice, the Investor will refrain
from selling any Shares pursuant to the Registration Statement (a “Suspension”)
until the Investor’s receipt of copies of a supplemented or amended Prospectus
prepared and filed by the Company, or until it is advised in writing by the
Company that the current Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such Prospectus.  In the event of any Suspension, the
Company will use its reasonable best efforts to cause the use of the Prospectus
so suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to the Investors.  In addition to and without limiting any
other remedies (including, without limitation, at law or at equity) available to
the Investor, the Investor shall be entitled to specific performance in the
event that the Company fails to comply with the provisions of this Section
6.2(c).

 

(d)                                  Notwithstanding the foregoing paragraphs of
this Section 6.2, the Company shall use its best efforts to ensure that the
Investor shall not be prohibited from selling Shares under the Registration
Statement as a result of Suspensions on more than two occasions of not more than
30 days in any twelve month period.  If a Suspension is in effect for more than
60 days (consecutive or non-consecutive) in any twelve-month period, the Company
shall, on the 61st day of the Suspension and each 30th day thereafter, make
payments to the Investor as partial compensation for such delay until the
Suspension is lifted.  The amount of the payments made to the Investor will be
equal to 1% of the purchase price paid for the Shares purchased by the Investor
and not previously sold by the Investor for each 30 days that sales cannot be
made under the effective Registration Statement (but in no event to exceed 8% in
the aggregate) beyond the period allowed by the previous sentence.  The number
of Shares not previously sold as specified in the previous sentence shall be
determined as of the end of the respective 30 day period.  These payments will
be prorated on a daily basis during the 30 day period and will be paid to the
Investor by check within five business days following the later of the end of
each month as to which payment is due hereunder or two business days after the
Investor has delivered to the Company such information with respect to the
number of Shares not previously sold by the Investor (together with reasonable
supporting documentation) as reasonably requested by the Company.

 

(e)                                  If a Suspension is not then in effect, the
Investor may sell Shares under the Registration Statement, provided that it
arranges for delivery of a current Prospectus to the transferee of such Shares. 
Upon receipt of a request therefor, the Company will provide an adequate number
of current Prospectuses to the Investor and to any other parties requiring such
Prospectuses.

 

(f)                                    In the event of a sale of Shares by the
Investor pursuant to the Registration Statement, unless such requirement is
waived by the Company in writing, the Investor must also deliver to the
Company’s transfer agent, with a copy to the Company, a Certificate of
Subsequent Sale substantially in the form attached hereto as Exhibit C, so that
the shares may be properly transferred.

 

(g)                                 The Company agrees that it shall,
immediately prior to the Registration Statement being declared effective,
deliver to its transfer agent an opinion letter of counsel, opining that at any
time the Registration Statement is effective, the transfer agent shall issue, in
connection with the sale of the Shares,

 

11

--------------------------------------------------------------------------------


 

certificates representing such Shares without restrictive legend, provided the
Shares are to be sold pursuant to the prospectus contained in the Registration
Statement and the transfer agent receives a Certificate of Subsequent Sale in
the form attached hereto as Exhibit C.  Upon receipt of such opinion, the
Company shall cause the transfer agent to confirm, for the benefit of the
Investor, that no further opinion of counsel is required at the time of transfer
in order to issue such Shares without restrictive legend.

 

In the event of any sale of the Shares in accordance with this Agreement, the
restrictive legend shall be removed and the Company shall issue a certificate
without such legend to the purchaser of any such Shares, if (a) the sale of such
Shares is registered under the Registration Statement (including registration
pursuant to Rule 415 under the Securities Act); (b) the holder has provided the
Company with an opinion of counsel, in form, substance and scope customary for
opinions of counsel in comparable transactions, to the effect that a public sale
or transfer of such Shares may be made without registration under the Securities
Act; or (c) such Shares are sold in compliance with Rule 144 under the
Securities Act.

 

6.3                               Indemnification.  For the purpose of this
Section 6.3:

 

(a)                                  the term “Selling Stockholder” shall
include the Investor and each person, if any, who controls the Investor within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act;

 

(b)                                  the term “Registration Statement” shall
include any final Prospectus, exhibit, supplement or amendment included in or
relating to, and any document incorporated by reference in, the Registration
Statement (or deemed to be a part thereof) referred to in Section 6.1; and

 

(c)                                  the term “untrue statement” shall include
any untrue statement or alleged untrue statement, or any omission or alleged
omission to state in the Registration Statement a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(i)                                    The Company agrees to indemnify and hold
harmless each Selling Stockholder (including its investment advisor, auditors
and legal counsel) from and against any losses, claims, damages or liabilities
to which such Selling Stockholder may become subject (under the Securities Act
or otherwise) insofar as such losses, claims, damages or liabilities (or actions
or proceedings in respect thereof) arise out of, or are based upon (i) any
untrue statement of a material fact contained in the Registration Statement,
(ii) any inaccuracy in the representations and warranties of the Company
contained in the Agreement or the failure of the Company to perform its
obligations hereunder or (iii) any failure by the Company to fulfill any
undertaking included in the Registration Statement, and the Company will
reimburse such Selling Stockholder for any reasonable legal expense or other
actual accountable out of pocket expenses reasonably incurred in investigating,
defending or preparing to defend any such action, proceeding or claim, provided,
however, that the Company shall not be liable in any such case to the extent
that such loss, claim, damage or liability arises out of, or is based upon, an
untrue statement made in such Registration Statement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Stockholder specifically for use in preparation of the Registration
Statement or the failure of such Selling Stockholder to comply with its
covenants and agreements contained in Sections 4.1, 4.2, 4.3 or 6.2 hereof or
any statement or omission in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Selling Stockholder prior to the pertinent
sale or sales by the Selling Stockholder.

 

(ii)                                The Investor agrees to indemnify and hold
harmless the Company (and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act, each officer of the Company who
signs the Registration Statement and each director of the Company) from and
against any losses, claims, damages or liabilities to which the Company (or any
such officer, director or controlling person) may become subject (under the
Securities Act or otherwise), insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) arise out of, or are
based upon, (i) any failure to comply with the covenants and agreements
contained in Section 4.1, 4.2, 4.3 or 6.2 hereof, or (ii) any untrue statement
of a material fact contained in the Registration Statement if such untrue
statement was made in reliance upon and in conformity

 

12

--------------------------------------------------------------------------------


 

with written information furnished by or on behalf of the Investor specifically
for use in preparation of the Registration Statement, and the Investor will
reimburse the Company (or such officer, director or controlling person), as the
case may be, for any reasonable legal expense or other actual accountable
out-of-pocket expenses reasonably incurred in investigating, defending or
preparing to defend any such action, proceeding or claim.  The Investor’s
obligation to indemnify the Company pursuant to this Section 6.3(d)(ii) shall be
limited to the extent the net amount of the proceeds received by the Investor
from the sale of the Shares pursuant to the Registration Statement exceeds the
amount paid for such Shares pursuant to this Agreement.

 

(iii)                            Promptly after receipt by any indemnified
person of a notice of a claim or the beginning of any action in respect of which
indemnity is to be sought against an indemnifying person pursuant to this
Section 6.3, such indemnified person shall notify the indemnifying person in
writing of such claim or of the commencement of such action, but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to any indemnified party under this Section 6.3 (except to the extent
that such omission materially and adversely affects the indemnifying party’s
ability to defend such action) or from any liability otherwise than under this
Section 6.3.  Subject to the provisions hereinafter stated, in case any such
action shall be brought against an indemnified person, the indemnifying person
shall be entitled to participate therein, and, to the extent that it shall elect
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, shall be entitled to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
person.  After notice from the indemnifying person to such indemnified person of
its election to assume the defense thereof (unless it has failed to assume the
defense thereof and appoint counsel reasonably satisfactory to the indemnified
party), such indemnifying person shall not be liable to such indemnified person
for any legal expenses subsequently incurred by such indemnified person in
connection with the defense thereof, provided, however, that if there exists or
shall exist a conflict of interest that would make it inappropriate, in the
reasonable opinion of counsel to the indemnified person, for the same counsel to
represent both the indemnified person and such indemnifying person or any
affiliate or associate thereof, the indemnified person shall be entitled to
retain its own counsel at the expense of such indemnifying person; provided,
however, that no indemnifying person shall be responsible for the fees and
expenses of more than one separate counsel (together with appropriate local
counsel) for all indemnified parties.  In no event shall any indemnifying person
be liable in respect of any amounts paid in settlement of any action unless the
indemnifying person shall have approved the terms of such settlement; provided
that such consent shall not be unreasonably withheld.  No indemnifying person
shall, without the prior written consent of the indemnified person, effect any
settlement of any pending or threatened proceeding in respect of which any
indemnified person is or could reasonably have been a party and indemnification
could have been sought hereunder by such indemnified person, unless such
settlement includes an unconditional release of such indemnified person from all
liability on claims that are the subject matter of such proceeding.

 

(iv)                               If the indemnification provided for in this
Section 6.3 is unavailable to or insufficient to hold harmless an indemnified
party under subsection (d)(i) or (d)(ii) above in respect of any losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the Company on the one hand and the Investor on
the other in connection with the statements or omissions or other matters which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations.  The relative
fault shall be determined by reference to, among other things, in the case of an
untrue statement, whether the untrue statement relates to information supplied
by the Company on the one hand or the Investor on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement.  The Company and the Investor agree that it would
not be just and equitable if contribution pursuant to this subsection (d) were
determined by pro rata allocation (even if the Investors were treated as one
entity for such purpose) or by any other method of allocation which does not
take into account the equitable considerations referred to above in this
subsection (d).  The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), the Investor shall not be required to
contribute any amount in excess of the amount by which the net amount received
by the Investor from the sale of the Shares to which such loss relates exceeds
the amount of any damages which the Investor has otherwise been required to pay

 

13

--------------------------------------------------------------------------------


 

by reason of such untrue statement.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  The Investors’ obligations in this subsection to
contribute are several in proportion to their sales of Shares to which such loss
relates and not joint.

 

(v)                                   The parties to this Agreement hereby
acknowledge that they are sophisticated business persons who were represented by
counsel during the negotiations regarding the provisions hereof including,
without limitation, the provisions of this Section 6.3, and are fully informed
regarding said provisions.  They further acknowledge that the provisions of this
Section 6.3 fairly allocate the risks in light of the ability of the parties to
investigate the Company and its business in order to assure that adequate
disclosure is made in the Registration Statement as required by the Securities
Act and the Exchange Act.

 

6.4                               Termination of Conditions and Obligations. 
The conditions precedent imposed by Section 4 or this Section 6 upon the
transferability of the Shares shall cease and terminate as to any particular
number of the Shares when such Shares shall have been effectively registered
under the Securities Act and sold or otherwise disposed of in accordance with
the intended method of disposition set forth in the Registration Statement
covering such Shares or at such time as an opinion of counsel satisfactory to
the Company shall have been rendered to the effect that such conditions are not
necessary in order to comply with the Securities Act.

 

6.5                               Information Available.  So long as the
Registration Statement is effective covering the resale of Shares owned by the
Investor, the Company will furnish (or to the extent such information is
available electronically through the Company’s filings with the SEC, the Company
will make available) to the Investor:

 

(a)                                  as soon as practicable after it is
available, one copy of (i) its Annual Report to Stockholders (which Annual
Report shall contain financial statements audited in accordance with generally
accepted accounting principles by a national firm of certified public
accountants) and (ii) if not included in substance in the Annual Report to
Stockholders, its Annual Report on Form 10-K (the foregoing, in each case,
excluding exhibits);

 

(b)                                  upon the reasonable request of the
Investor, all exhibits excluded by the parenthetical to subparagraph (a)(ii) of
this Section 6.5 as filed with the SEC and all other information that is made
available to stockholders; and

 

(c)                                  upon the reasonable request of the
Investor, an adequate number of copies of the Prospectuses to supply to any
other party requiring such Prospectuses; and the Company, upon the reasonable
request of the Investor, will meet with the Investor or a representative thereof
at the Company’s headquarters to discuss all information relevant for disclosure
in the Registration Statement covering the Shares and will otherwise reasonably
cooperate with the Investor conducting an investigation for the purpose of
reducing or eliminating the Investor’s exposure to liability under the
Securities Act, including the reasonable production of information at the
Company’s headquarters; provided, that the Company shall not be required to
disclose any confidential information to or meet at its headquarters with the
Investor until and unless the Investor shall have entered into a confidentiality
agreement in form and substance reasonably satisfactory to the Company with the
Company with respect thereto.

 

6.6                               Public Statements.  The Company agrees to
disclose the existence of the Offering and the material terms thereof in a
manner satisfying the requirements of Regulation FD on or before the Closing
Date.  The Company will not issue any public statement, press release or any
other public disclosure listing Investor as one of the purchasers of the Shares
without Investor’s prior written consent, except as may be required by
applicable law or rules of any exchange on which the Company’s securities are
listed.

 

7.                                      Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be mailed
(A) if within domestic United States by first-class registered or certified
airmail, or nationally recognized overnight express courier, postage prepaid, or
by facsimile, or (B) if delivered from outside the United States, by
International Federal Express (or comparable service) or facsimile, and shall be
deemed given (i) if delivered by first-class registered or certified mail
domestic, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one (1) business day after so mailed, (iii) if
delivered by International

 

14

--------------------------------------------------------------------------------


 

Federal Express (or comparable service), two (2) business days after so mailed,
(iv) if delivered by facsimile, upon electric confirmation of receipt and shall
be delivered as addressed as follows:

 

(a)                                  if to the Company, to:

 

Endocardial Solutions, Inc.
1350 Energy Lane, Suite 110
St. Paul, MN 55108
Attention:                                         J. Robert Paulson, Jr.
Telephone:                                    (651) 523-6900
Telecopy:                                           (651) 644-7897

 

with a copy mailed to:

 

Dorsey & Whitney LLP
Suite 1500
50 South Sixth Street
Minneapolis, MN 55402
Attention:                                         Ken Cutler
Telephone:                                    (612) 340-2740
Telecopy:                                           (612) 340-7800

 

(b)                                  if to the Investor, at its address and to
the attention of the person listed, if any, on the signature page to the Stock
Purchase Agreement, or at such other address or addresses as may have been
furnished to the Company in writing in accordance with this Section 7.

 

8.                                      Changes.  This Agreement may not be
modified or amended except pursuant to an instrument in writing signed by the
Company and the Investor.

 

9.                                      Headings.  The headings of the various
sections of this Agreement have been inserted for convenience of reference only
and shall not be deemed to be part of this Agreement.

 

10.                               Severability.  If any provision contained in
this Agreement is determined to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

 

11.                               Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
Delaware, without giving effect to the principles of conflicts of law.

 

12.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall constitute an original, but all
of which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

13.                               Independent Nature of Investors.  The
obligations of each Investor under any Agreement are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Agreement. The decision of each Investor to purchase Shares as part of the
Offering has been made by such Investor independently of any other Investor. 
Nothing contained herein, and no action taken by any Investor pursuant hereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Offering. Each Investor
shall be entitled to independently protect and enforce its rights, including
without limitation the rights arising out of this Agreement.

 

15

--------------------------------------------------------------------------------